NONQUALIFIED STOCK OPTION AGREEMENT THIS AGREEMENT is dated effective as of the grant date set forth in Exhibit 1 attached hereto (December 3, 2008), between CS Financing CSF, a Delaware CSF (the “CSF”), and Andy Regalia, an officer of CSF (“Grantee”). The parties agree as follows: 1. Grant of Options. The CSF hereby grants to grantee an Option to purchase from the CSF all or any part of an aggregate amount of the shares of the Common Stock of the CSF, $0.01 par value per share (the “Common Stock”), at the Option price and on other terms, as set forth in Exhibit 1 attached hereto and made a part hereof. The date of this Agreement is the effective date of the grant. This Option is not intended to qualify as an Incentive Stock Option as described in Section 422 of the Internal Revenue Code of 1986 and is referred to as a Nonqualified Stock Option. 2. Exercise Period.
